OliveR, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) That the merchandise covered by the appeal .enumerated above, marked “A” on the invoice and initialed E. E. B. by Customs Examiner Eeslie E. Brewer, consists of rubber-soled shoes of the same character and description as those covered by Samura v. US, Reap. Dec. 4437, and appraised on the same basis, and that the record in said decision may be incorporated herein.
2) That the unit invoiced values of said shoes, plus packing and cases as invoiced, represent the foreign and export values as defined in section 402, Tariff Act of 1930.
3) That the appeal herein be submitted on this stipulation, it being limited to-items marked “A” as aforesaid.
On the agreed facts I find the foreign and export values, as those-values are defined in section 402 (c) and (d) of the Tariff Act of 1930,. to be the proper bases for the determination of the value of the merchandise represented on the invoice by the items marked “A” and. initialed L. F. B. by Examiner Leslie F. Brewer, and that such values were the unit invoiced values, plus packing and cases as invoiced.
Insofar as the appeal relates to all other merchandise it is hereby-dismissed.
Judgment will be rendered accordingly.